Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to amendment filed on 06/06/2022.
 
Allowable Subject Matter
3.	Claims 4,8-9 and 13-19 are allowed.


REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: None of the
prior art of record taken singularly or in combination teaches or suggests send the drone instruction data to the drone processor the first communication network and the second communication network respectively have a line congestion flag bit and a line interruption flag bit, wherein the line congestion flag bit is used to identify an operation state of a communication network, and the line interruption flag bit is used to identify an interruption state of a communication network; and the drone processor is configured to: modify the line congestion flag bit of the first communication network to be not in use, the line interruption flag bit of the first communication network to be interrupted, the line congestion flag bit of the second communication network to be in use, and perform data processing using the drone instruction data received by the second communication module, if the line congestion flag bit of the second communication network identifies that the second communication network is not in use, and if the line interruption flag bit of the second communication network identifies that the second communication network is not interrupted, in the case where the server heartbeat packet has not been received for a first predetermined number of times consecutively; and modify the line interruption flag bit of the first communication network to be in use, the line congestion flag bit of the second communication network to be not in use, and perform data processing using the drone instruction data received by the first communication module, if the line congestion flag bit of the first communication network identifies that the first communication network is not in use in the case where receiving the server heartbeat packet has been recovered for a second predetermined number of times consecutively.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                            

/JONATHAN A BUI/Primary Examiner, Art Unit 2448